644 S.E.2d 233 (2007)
Jay B. SABLE
v.
D. Stella SABLE (now Knight).
No. 351P06.
Supreme Court of North Carolina.
March 8, 2007.
Jay B. Sable, for Jay B. Sable.
Lynne M. Kay, for D. Stella Sable.

ORDER
Upon consideration of the petition filed by Plaintiff on the 7th day of July 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."
Upon consideration of the petition filed on the 7th day of July 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."